COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                                  §

  SECURITY SERVICE FEDERAL                        §               No. 08-19-00154-CV
  CREDIT UNION,
                                                  §                 Appeal from the
                        Appellant,
                                                  §                168th District Court
  v.
                                                  §             of El Paso County, Texas
  MICHELLE RODRIGUEZ,
                                                  §              (TC# 2018DCV3979)
                         Appellee.
                                              §
                                            ORDER

       The Court has considered the objection to the request to supplement the clerk’s record.

The objection is OVERRULED. The Court will limit its review of the record to only those

matters that were properly before the trial court at the time the order/judgment at issue was

rendered.

       IT IS SO ORDERED this 16th day of October, 2019.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez, and Palafox, JJ.